DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 23, 2021 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9, 11-12 and 18-28 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 18, 25 and 29 contain various weight % of components. However, it is not clear if the weight percentages are relative to the total weight of the ARC in a dried form, the total weight of ARC in a wet form or the total weight of the coated alcohol repellant fabric. In efforts to further the prosecution, the limitation will be interpreted as requiring any basis of relative measurement.
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-9, 11-12, and 18-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub No. 2006/0110997 to Snowden in view of USPN. 8,216,646 to Flippin and USPN. 4,041,203 to Brock which is incorporated by reference.
Regarding Claims 1-5, 7-9, 11-12, and 18-29
Snowden teaches a nonwoven sheet suitable for use in various applications such as infection control products and medically oriented items such as surgical drapes (Snowden, abstract, paragraphs [0006] and [0022]). Snowden teaches that the nonwoven composite comprises a spunbond/meltblown/spunbond or spunbond/meltblown/meltblown/spunbond configuration wherein the spunbond fibers have an average diameter between 7 and 20 microns and the meltblown fibers have a diameter less than 10 microns (Id., paragraphs [0023]-[0025]).  Snowden teaches that the composite comprises a fluoropolymer and an antistatic treatment (Id., paragraph [0047]-[0052]). Snowden teaches that the composition may applied via submerging in a bath, spraying or foaming to both outer surfaces (Id., paragraphs [0033]-[0035] and [0047]-[0052]). 
Snowden teaches that the fibers may be polyolefin (Id., claim 1) but does not specifically teach that the fibers are a homopolymer, random copolymer, block copolymer or blends thereof. However, Snowden teaches that the laminates are formed as described in Brock, which is incorporated by reference. Brock teaches that the fibers are formed of polypropylene homopolymer (Brock, abstract, examples, column 3, lines 23-38). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to form the laminates of Snowden utilizing propylene fibers as taught by Brock, motivated by the desire to form a conventional laminate including demonstrably suitable fibers based on the totality of teachings of Snowden and incorporated teachings of Brock.
	Snowden does not appear to teach the inclusion of a binder, and therefore also does not teach the relative amounts of binder, antistatic agent and fluorochemical used. However, Flippin teaches a treated fabric comprising a nonwoven fabric substrate and a coating composition disposed directly on both surfaces of the fabric comprising 0.5 to 4% of a fluorochemical with 25 to 35% solids (0.125-1.4% by dry weight), 0.1 to 4% of an antistatic component with 45 to 55% solids (0.045-2.2% by dry weight),  and 0.5 to 35% of a binder such as an acrylic polymer with 40 to 60% solids (0.2-21% by dry weight) (Flippin, abstract, column 4, lines 1-41). This results in relative ratios, when measured by dry weight, of 0.01:1 to 7:1 fluorochemical:binder, 0:1 to 11:1 antistatic:binder and 17:1 to 0.03:1 antistatic:fluorochemical which overlaps the claimed ranges. Flippin teaches that the coating may be spray coated and dried resulting in a dry coating and/or foam coated, dip coating (submerging in a bath) (Id., abstract, column 3, lines 25-29). The acrylic binder must necessarily be anionic, cationic or non-ionic. Flippin teaches that the composition may be a solution (Id.). Flippin teaches that the process of making may include removing excess composition and drying (i.e. Dip and nip) (Id., column 3, lines 25-45). Flippin teaches that these components provide protection against mildew and fungus growth in addition to being formable into a final product (Id., column 1, line 49- column 2, line 5, column 2, line 63- column 3, line 8). 
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to form the composite structure of Snowden and to include the binder, fluorochemical and antistatic components in the amounts taught by Flippin, motivated by the desire to form a conventional non-woven composite having suitable water repellency, microbial resistance, antistatic and formability properties. 
	Regarding the alcohol repellency of the fabric, although the prior art does not disclose the alcohol repellency of the fabric being at least 7 as measured by the harmonized test method WSP 80.8, that the static decay is about 0.5 seconds, or that a hydrohead is from about 80mbar to about 90mbar, the claimed properties naturally flow from the structure in the prior art since the prior art combination teaches an invention with a substantially similar structure and chemical composition as the claimed invention.  Products of identical structure and composition cannot have mutually exclusive properties.  The burden is on the Applicants to prove otherwise.  
2144.04]. 
It should be noted that in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). The existence of overlapping or encompassing ranges shifts the burden to Applicant to show that his invention would not have been obvious. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003).

Claims 6 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Snowden in view of Flippin and Brock as applied to claims 1-4, 7-12, 18-23, 25 and 27-28 above, in view of US Pub No. 2007/0131892 to Valenti. 
Regarding Claim 6
	The prior art combination teaches the use of stain resistant fluorochemical components but does specify a preferred C4, C6, C8 or C10 structure. However, Valenti teaches a stain repellent fabric treatment comprising fluorochemical, wherein the stain resistant fluorochemical may be a C4 type fluorochemical (Valenti, abstract, paragraph [0021], claim 3). Valenti teaches that the use of such fluorochemicals results in oil repellency, water repellency, stain resistance and stain release properties simultaneously to a substrate (Id., paragraph [0009]). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to form the treated fabric of the prior art combination and to use a C4 type fluorochemical as taught by Valenti, motivated by the desire to form a conventional stain repellant fabric using demonstrably suitable fluorochemical types, which result in oil repellency, water repellency, stain resistance and stain release properties simultaneously to said fabric.
Regarding Claim 30
	The prior art combination does not appear to teach the inclusion of a surfactant component. However, Valenti teaches a stain repellent fabric treatment comprising fluorochemical and a fluoropolymer extender such as a surfactant (Valenti, abstract, paragraph [0025]). Valenti teaches that including said extender improves the wetting characteristics of the textile material (Id.). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to form the treated fabric of the prior art combination and to include a surfactant as taught by Valenti, motivated by the desire to form a conventional stain repellant fabric having improved wetting characteristics. 
	Regarding the limitations of “the ARC consists of,” this limitation refers only to the claimed “ARC” composition of claim 1 and does not exclude additional coating materials or fabric layers from being present on the surface of the fibrous substrate. 

Response to Arguments
Applicant's arguments filed April 11, 2022 have been fully considered but they are not persuasive. Applicant argues that the prior art does not teach the claimed limitations of the weight percentages of the included binder. Examiner respectfully disagrees. As set forth above, the weights of the claimed components in the ARC composition overlap the claimed ranges.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT A TATESURE whose telephone number is (571)272-5198. The examiner can normally be reached Monday-Friday 7:30AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 5712727783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VINCENT TATESURE/Primary Examiner, Art Unit 1786